IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
MICHAEL ANTHONY
TORREY,                             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2312

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2014.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Michael Anthony Torrey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.